MEMORANDUM DECISION

Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                            Dec 15 2016, 6:14 am

court except for the purpose of establishing                              CLERK
                                                                      Indiana Supreme Court
the defense of res judicata, collateral                                  Court of Appeals
                                                                           and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Michael G. Moore                                        Gregory F. Zoeller
Indianapolis, Indiana                                   Attorney General of Indiana
                                                        Christina D. Pace
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Trevis Stokes,                                          December 15, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A04-1604-CR-852
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Jose D. Salinas,
Appellee-Plaintiff                                      Judge
                                                        The Honorable John M. Christ,
                                                        Commissioner
                                                        Trial Court Cause No.
                                                        49G14-1407-F6-36165



Mathias, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A04-1604-CR-852 | December 15, 2016       Page 1 of 6
[1]   Trevis Stokes (“Stokes”) was convicted in Marion Superior Court of Level 6

      felony resisting law enforcement with a vehicle and of being a habitual offender.

      Stokes appeals his resisting law enforcement conviction and argues that the

      evidence is insufficient to prove that he fled from the officer.


[2]   We affirm.


                                    Facts and Procedural History

[3]   On July 17, 2014, at approximately 1:00 p.m., Indiana State Trooper Gregory

      Magee observed a pickup truck in the left, northbound lane of Arlington

      Avenue in Indianapolis approaching the intersection with 56 th Street. The

      pickup truck was in the left-turn lane, but without signaling, proceeded to cross

      the northbound lane of traffic on Arlington Avenue and turn right onto 56th

      Street. Because the pickup truck made an illegal turn, Trooper Magee turned

      right onto 56th Street to follow the pickup truck.


[4]   The trooper turned on his lights immediately and followed the pickup truck on

      56th Street. No other vehicles were between the two cars. The trooper saw two

      males in the vehicle. Both males started looking at the mirrors of the pickup

      truck, and the truck started to move onto the right of the roadway toward the

      curb. However, the truck failed to stop and returned to the center of the right

      lane. As the pickup truck continued eastbound on 56 th Street, it would slow and

      drift toward the curb of the roadway but would then resume a normal rate of

      speed.




      Court of Appeals of Indiana | Memorandum Decision 49A04-1604-CR-852 | December 15, 2016   Page 2 of 6
[5]   As Trooper Magee continued to follow the vehicle with his emergency lights

      and sirens activated, he saw a plastic bag thrown from the passenger side

      window that appeared to contain a white rock-like substance. The vehicle

      continued eastbound on 56th Street approaching the entrance to Interstate 465.

      Magee was concerned that the driver would continue onto the interstate and a

      high-speed pursuit would ensue. Tr. p. 44. Therefore, the trooper sped up,

      passed the pickup truck in the left lane, and parked his vehicle on the roadway

      in front of the pickup truck. In total, the pickup truck continued eastbound on

      56th Street for nearly one minute over a distance of eight blocks before Trooper

      Magee forced the vehicle to come to a stop. Tr. p. 51.


[6]   The trooper exited his vehicle, ordered the two occupants of the pickup truck to

      put their hands up, and drew his weapon for officer safety. He then opened the

      driver’s side door of the pickup truck, removed the driver, later identified as

      Stokes, and handcuffed him. An assisting officer arrived at that point,

      approached the passenger side of the vehicle, removed the passenger from the

      pickup truck, and placed him in handcuffs as well. Both Stokes and his

      passenger were placed under arrest.

[7]   The assisting officer proceeded to the area where the plastic bag had been

      thrown from the pickup truck. The bag contained a substance that was later

      identified as 1.22 grams of cocaine. Tr. p. 85. The passenger admitted that the

      cocaine belonged to him. Tr. p. 118.




      Court of Appeals of Indiana | Memorandum Decision 49A04-1604-CR-852 | December 15, 2016   Page 3 of 6
[8]    On July 21, 2014, the State charged Stokes with Level 6 felony possession of

       cocaine and Level 6 felony resisting law enforcement with a vehicle. The State

       also alleged that Stokes was a habitual offender. A jury trial was held on

       September 28, 2015. Stokes was acquitted of the possession charge but was

       found guilty of Level 6 felony resisting law enforcement. He then stipulated that

       he was a habitual offender. He was ordered to serve 730 days in the

       Department of Correction with 724 days suspended to probation. The trial

       court ordered him to serve an additional two years on home detention through

       Marion County Community Corrections for the habitual offender adjudication.


[9]    Stokes now appeals his resisting law enforcement conviction.


                                        Discussion and Decision

[10]   Stokes argues that the State failed to present sufficient evidence that he resisted

       law enforcement with a vehicle.


               When we review a claim challenging the sufficiency of the
               evidence we neither reweigh the evidence nor assess the
               credibility of the witnesses. Instead, we consider only the
               evidence and reasonable inferences drawn therefrom that support
               the verdict. And we will affirm the conviction if there is probative
               evidence from which a reasonable jury could have found the
               defendant guilty beyond a reasonable doubt.


       Suggs v. State, 51 N.E.3d 1190, 1193 (Ind. 2016) (citing Treadway v. State, 924
N.E.2d 621, 639 (Ind. 2010)).




       Court of Appeals of Indiana | Memorandum Decision 49A04-1604-CR-852 | December 15, 2016   Page 4 of 6
[11]   To convict Stokes of Level 6 felony resisting law enforcement with a vehicle,

       the State was required to prove that Stokes “did knowingly flee from Gregory

       Magee, a law enforcement officer with the Indiana State Police, after said

       officer identified himself by visible or audible means and visibly or audibly

       ordered said defendant to stop and in committing said act the defendant used a

       vehicle.” Appellant’s App. p. 19; see also Ind. Code § 35-44.1-3-1(a)(3). Stokes

       argues that the State failed to prove that he fled from the officer after the officer

       ordered him to stop.


[12]   Our court recently stated that the determination of whether a person knowingly

       fled from an officer is a factual determination best left to a jury after considering

       a myriad of facts, specifically:


               how long the driver continued, the speed, the use of hazard
               lights, the location, the weather, the surroundings, the presence
               of bystanders, the availability of places to stop, the credibility of
               witnesses, etc. Juries are uniquely positioned to decide whether a driver
               was unnecessarily increasing the burden on police officers, or whether a
               driver was taking reasonable steps that common sense would dictate.


       Cowans v. State, 53 N.E.3d 540, 546 (Ind. Ct. App. 2016) (emphasis added).

       Moreover, our court proposed that a jury instruction defining the word “flee” in

       a resisting law enforcement prosecution “would explain that a person who is

       attempting to escape police, or attempting to unnecessarily prolong the time

       before he stopped, would be fleeing.” Id.


[13]   In this case, on a sunny July afternoon, on a roadway with minimal traffic,

       Trooper Magee pulled his vehicle behind Stokes’s vehicle and activated his
       Court of Appeals of Indiana | Memorandum Decision 49A04-1604-CR-852 | December 15, 2016   Page 5 of 6
       emergency lights after witnessing Stokes make an illegal turn. The trooper

       observed that the two occupants in the pickup truck were looking into the

       truck’s mirrors, and it is reasonable to conclude that they saw the trooper’s

       flashing lights. Yet, Stokes continued to drive even after the trooper activated

       his siren as well. Stokes’s passenger threw a bag containing cocaine out of the

       passenger window, and Stokes continued to drive toward the entrance ramp to

       Interstate 465.

[14]   Stokes did not give any indication that he intended to stop his vehicle. After

       following Stokes’s pickup truck for nearly a minute over a distance of

       approximately eight blocks, Trooper Magee believed that Stokes intended to

       continue onto Interstate 465. Therefore, he sped his vehicle past Stokes’s pickup

       truck and parked his vehicle in the roadway, blocking Stokes’s path. As a result,

       Stokes either had to stop his pickup truck or hit the passenger side of the trooper’s

       marked police vehicle. Trooper Magee testified that his attempt to stop Stokes

       using his emergency lights and sirens continued for an abnormally long period of

       time compared to a normal traffic stop in similar conditions. Tr. p. 52.


[15]   From this evidence, the jury could reasonably conclude that Stokes fled from

       Trooper Magee. We therefore affirm his conviction for Level 6 felony resisting

       law enforcement with a vehicle.


[16]   Affirmed.


       Robb, J., and Brown, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 49A04-1604-CR-852 | December 15, 2016   Page 6 of 6